DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a fibrous structure as recited in claim 1.
	The closest prior art, Carrier et al., U.S. Pre Grant Publication 2012/0090112, teaches a wet wipe formed by a fibrous structure comprising filaments and solid additives [0002 and 0028] wherein the filaments can include polypropylene filaments [thermoplastic polymer] and the solid additives means fiber and/or particulate [0029].  Additionally, Carrier discloses that the fibrous structure comprises two or more regions that exhibit different values of a common intensive property such as density [a region of higher density relative to a region of lower density][0086].  Carrier fails to teach or suggest a micro-CT density transition between the first and second regions exhibits a micro-CT density inter-region transition slope value greater than 0.0002 (g/cm3)/mm as measured according to the Micro-CT Test Method.

	In summary, claims 1-20 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786